ORDER
A majority of the Judges of this Court in regular active service has voted for rehearing eh banc of this case. Sixth Circuit Rule 35(b) provides as follows:
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.
Accordingly, it is ORDERED that the previous decision of this court is vacated, the mandate is stayed, and this case is restored to the docket as a pending appeal.